Radcliff, J.
now delivered the opinion of the court. This is a case on error, from the sessions in Montgomery, The plaintiff was indicted in the sessions for extortion, as an attorney of the court of common pleas for that county. General errors have been assigned, and a number of objections taken to the indictment and to the record, some of which are objections of form, and others of substance.
For the purpose of the opinion we shall give, it will be sufficient to state the part of the indictment on which it is founded, and which we deem to be defective in substance.
The indctment states, that he was an attorney of the court, &o. and that on the 12th of February, 1709, he obtained a judgment in favor of one Ichabod Roberts v. Alexander Campbell and John Hamilton, jun, and that he did extort and receive from the said Alexander, eleven dollars over and above the fees usually paid for such like services, and due in the suit aforesaid, and more than was legally due to him and the other officers and ministers of the said court, for their respective services in the said suit, &c.
The fact thus charged may be true, and the plaintiff may still be innocent of the offence. The indictment does not ^specify how much was received on his [*147] own account, and how much for the officers and members of the court. It may be that the excess, on which the charge of extortion depended, was occasioned by the charges made by the other officers, and incorporated into his bill, as for sheriff's fees, clerk's and icitnesses, &c. In these respects the indictment is not sufficiently particular; the offence is not alleged with sufficient precision and ccr*200fcainty; therefore, without examining the other objections, we are of opinion, that for this cause the judgment ought to be reversed.
Judgment of reversal.
Lewis Ch. J. absent.